Citation Nr: 1639359	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-11 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for diabetes mellitus (DM), to include as secondary to claimed Agent Orange exposure; and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for coronary artery disease (claimed as heart disease), to include as secondary to DM; and if so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for peripheral neuropathy, left lower extremity, to include as secondary to DM; and if so, whether the reopened claim should be granted.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for peripheral neuropathy, right lower extremity, to include as secondary to DM; and if so, whether the reopened claim should be granted.

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for infectious hepatitis (claimed as hepatitis C); and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge in a June 2016 videoconference.  The transcript of that hearing is associated with the Veteran's electronic claims file.  Following the hearing, the record was held open for a period of 30 days so additional evidence could be received.  During this period, duplicate service and VA treatment records were submitted, as well as a lay statement from the Veteran's former spouse, articles regarding Agent Orange, and a May 2013 statement from P.S.; this evidence was associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below.

The issues of whether new and material evidence has been received in order to reopen the claims of entitlement to service connection are addressed below; the issues of entitlement to service connection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for DM, coronary artery disease (CAD), and peripheral neuropathy (PN) of the right and lower extremities was denied in a January 2005 rating decision that was not appealed. 

2.  Evidence received since the January 2005 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claims.

3.  Service connection for infectious hepatitis was denied in a June 2005 rating decision that was not appealed.

4.  Evidence received since the June 2005 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the issuance of a final January 2005 decision, the criteria for reopening the claims for service connection for DM, CAD, and PN of the right and lower extremities are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  As new and material evidence has been received since the issuance of a final June 2005 decision, the criteria for reopening the claim for service connection for infectious hepatitis are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening a Claim

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denials of the claims on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

DM, CAD, PN

Review of the electronic file shows the previous denial of entitlement to service connection for DM, CAD, and PN in January 2005 was based on a determination that there was an absence of medical evidence showing that these conditions were incurred in or related active duty service.  The January 2005 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final.  38 C.F.R. §§ 3.156(b), 20.1103 (2015).  

The evidence received since the January 2005 decision includes, in pertinent part, an August 2013 VA treatment note in which Dr. A.L.W. stated that the Veteran was a patient followed in the hepatology clinic.  Dr. A.L.W. stated that the Veteran was exposed to Agent Orange and that this exposure likely increased his risk of diabetes.  Dr. A.L.W. also submitted a VA note in December 2013 that stated that the Veteran suffered from cirrhosis which may have been acquired from hepatitis A, B, or C (all of which the Veteran has had); this may have been acquired from the [air gun] vaccines in service.  Evidence received since the January 2005 decision also includes the Veteran's testimony before the undersigned in June 2016 as to being exposed to Agent Orange in service in Panama where he saw areas of the jungle that were bare.  He testified that he was in Panama from September to December 1965 and was diagnosed with diabetes in 1966.  He also testified that he had a triple bypass done in Wilford Hall at the Air Force hospital in 2004.  The Board notes that for sake of brevity in this decision, it will not list all other evidence added to the record since January 2005.

With the credibility of the new evidence presumed, the additional evidence relates to the Veteran's assertion that his DM is related to service, namely Agent Orange exposure; this also relates to his assertions that service connection for CAD and PN are warranted as secondary to DM.  As such, the foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims.  

Therefore, this evidence is new and material, and reopening of the claims is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

Hepatitis

Review of the electronic file shows the previous denial of entitlement to service connection for infectious hepatitis in June 2005 was based on a determination that new and material evidence was not submitted since a final May 1969 decision.  The May 1969 decision denied service connection based on a determination that the evidence failed to show current residuals of a hepatitis infection.  The June 2005 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final.  38 C.F.R. §§ 3.156(b), 20.1103 (2015).  

The evidence received since the June 2005 decision includes, in pertinent part, a VA problem list showing a diagnosis of unspecified viral hepatitis C without hepatic coma in August 2013.  The Veteran also testified before the undersigned in June 2016 as to contracting hepatitis in service due to air gun vaccines.  The Board notes that for sake of brevity in this decision, it will not list all other evidence added to the record since June 2005.

Because such a diagnosis was one of the elements not present in June 2005, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  

Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for DM, CAD, PN of the right and lower extremities, and infectious hepatitis is granted to this extent only. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims for service connection are decided.

As noted above, the Veteran contends that service connection is warranted for DM as secondary to Agent Orange exposure while stationed in Panama.  He contends that service connection for all other issues on appeal is warranted to include as secondary to DM.  Although the credibility of the new evidence outlined above is presumed in regards to reopening the claims on appeal, the credibility is not presumed in regards to the claims for service connection. 

The Board notes that the Veteran's DD Form 214 shows foreign and/or sea service at the USARSO (United States Army South) for one year, three months, and 19 days.  Service treatment records show that the Veteran was stationed at Fort Clayton in the Panama Canal Zone.  As outlined in the aforementioned May 2013 statement from P.S., the Veteran asserts that he was stationed in Panama with the Charlie Company, 4th Battalion, mechanized 20th infantry from September 30, 1964, to December 19, 1965.  He contends that he was assigned to Fort Clayton but saw duty at Lake Gatun, Fort Sherman, Corazel Supply Depot, Fort Davis, and Rio Hato Base Camp.  

Accordingly, on remand, the AOJ must follow the procedures outlined in the VA Adjudication Procedure Manual (M21-1) in order to attempt to verify the Veteran's reported exposure to Agent Orange.  See M21-1, Part IV, Subpart ii, 1.H.7.a.

As noted above, post-service treatment records confirm that the Veteran has (receives ongoing treatment for) a diagnosis of unspecified viral hepatitis C.  He alleges that he acquired such disease from air gun vaccinations in service (and it may reasonably be conceded that he received such vaccinations in service).  Accordingly, an examination to ascertain the likely etiology of the hepatitis is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that service personnel records are not associated with the electronic claims file and should be obtained on remand.

In addition, in correspondence received from the Veteran in October 2014, he indicated receipt of Social Security Administration (SSA) benefits.  As such, on remand, SSA records should be obtained.

Finally, through testimony before the undersigned, the Veteran identified treatment records that may be outstanding from  a doctor he saw at "Market Square" although the Veteran at that time was unable to remember the name of the doctor and indicated that he had been unable previously to obtain records.  He further indicated that there may be record from Dr. G., and Wilford Hall at the Air Force hospital.  The Board also notes that the electronic claims file contains VA records through February 2014.  As such, any updated and outstanding records should be sought on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provides consent to release forms for his treatment records from a doctor seen at "Market Square", if he is able to identify that doctor, and Dr. G.  If the Veteran provides consent releases, then follow appropriate steps to obtain the records.  The Veteran and his representative should be informed of any failure to obtain additional records and given an opportunity to furnish any records in his possession.

2.  Ongoing VA treatment records, starting from February 2014 to the present, and records identified by the Veteran from the Wilford Hall at the Air Force hospital should be obtained.  The Veteran and his representative should be informed of any failure to obtain additional records and given an opportunity to furnish any records in his possession.

3.  Make all appropriate attempts to obtain service personnel records for the Veteran for active duty service.  Such attempts should include the National Personnel Records Center (NPRC) and all other appropriate service entities.  All attempts to obtain such records must be documented for the record.  The Veteran and his representative should be informed of any failure to obtain additional records and given an opportunity to furnish any records in his possession.

4.  Obtain from the SSA the records pertinent to the Veteran's claim for disability benefits, as well as the medical records relied upon concerning that claim.  If medical evidence utilized in processing such claim is not available, that fact should be documented by SSA and such notice entered in the electronic claims file.  The Veteran and his representative should be informed of any failure to obtain additional records and given an opportunity to furnish any records in his possession.

5.  Follow the procedures outlined in VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, 1.H.7.a.  Make a finding regarding the Veteran's reports of Agent Orange exposure in Panama from September 30, 1964, to December 19, 1965, based on the aforementioned records which reflect that he had foreign and/or sea service at the USARSO for one year, three months, and 19 days and was stationed at Fort Clayton in the Panama Canal Zone.  The AOJ should consider and discuss as necessary the articles of record submitted by the Veteran regarding Agent Orange being tested in Panama.

6.  Thereafter, afford the Veteran the appropriate VA examination to determine the etiology of any hepatitis diagnosed during the pendency of this claim.  The entire record (to specifically include this Remand) must be reviewed by the examiner in connection with the examination.  Any tests or studies deemed necessary must be completed.  Based on review of the record and interview and examination of the Veteran, the examiner should:

Opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any hepatitis diagnosed at any time during the pendency of this appeal is related to a risk factor(s) in service.  The examiner must include rationale for all opinions, citing to supporting factual data and should address the allegation that the diagnosed hepatitis C resulted from jet injector vaccinations in service).

7.  If, and only if, the evidence reflects that Veteran had exposure to herbicides in service, obtain a clinical opinion as to whether it is as likely as not that he has DM, CAD, and PN of the lower extremities which are causally related to such exposure. 

If DM is found to be casually related to such exposure, the examiner should also opine as to whether it is at least as likely as not (a 50 percent probability or greater) that CAD and PN of the lower extremities are caused or chronically worsened by the DM.

8.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


